PER CURIAM.
Appellant, Veterans Gas Company, seeks reversal of a final judgment, entered pursuant to a jury verdict, awarding the appel-lees and the intervenor a total sum of $12,000.00 as a result of a gas explosion occurring in the home occupied by appel-lees.
In our review of the issues presented for decision, we have given due consideration to the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The facts herein constituted a jury question and were resolved by the jury adversely to the appellant. The record reveals that although the testimony is conflicting, there is substantial evidence to support the jury’s verdict. It is not this Court’s province to substitute its judgment for that of the trier of facts. Accordingly, the judgment appealed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.